FILED
                            NOT FOR PUBLICATION                               APR 29 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-30417

              Plaintiff - Appellee,               D.C. No. 1:09-cr-00043-RFC

  v.
                                                  MEMORANDUM *
EGONN TRUJIL BRADY,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding

                        Argued and Submitted April 12, 2011
                                Seattle, Washington

Before:       KLEINFELD, TASHIMA, and SILVERMAN, Circuit Judges.


       Egonn Trujil Brady appeals from the sentence imposed following his guilty

plea for failure to register as a sexual offender, in violation of 18 U.S.C. § 2250(a).

Brady contends that his sentence, which exceeded the Guidelines range of 27-33

months, is substantively unreasonable.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court did not procedurally err. United States v. Carty, 520 F.3d

984, 991-93 (9th Cir. 2008) (en banc). And the sentence was not substantively

unreasonable. Though the sentence was very harsh, the judge gave valid reasons

for it, and the record supported the view that the defendant had an unrelenting

history of crime and proved a high danger to the public whenever released. The

district court was within its discretion in deviating from the advisory Guidelines

sentence, and the court provided adequate reasons for the deviation, which

remained within the statutory maximum. 18 U.S.C. § 3553(a)(1), (a)(2)(C); United

States v. Mohamed, 459 F.3d 979, 988-89 (9th Cir. 2006); United States v. Cherer,

513 F.3d 1150, 1161 (9th Cir. 2008).




      AFFIRMED.




                                          2                                    09-30417